DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #17/124,856 in response to the applicant’s filing of an after-final response under the AFCP 2.0 program, filed on 11/22/2021.  This application was originally filed on 12/17/2020, and claims priority to Japanese Application 2019-232501, filed on 12/24/2019.    
Claims 1-5, 7-9, and 12-13 are now pending and have been being examined.
Claims 6 and 10-11 have been cancelled by the applicant.


Allowable Subject Matter

Claims 1-5, 7-9, and 12-13 are allowed.

The claimed invention claims a method and system for awarding a user with a rental discount in response to determining a cleanliness factor of the car once a car is returned from a rental period.  A microphone in a vehicle cabin collects sound information.  A first factor element determines amount of dirt based on interior vehicle information.  A cleaning handling unit determines a need for cleaning based on the various gathered information.  A dirt factor element compares the sounds collected by the microphone with a target sound to determine a dirt factor.  The sounds could include such as a bag of chips being crinkled, someone stating they have food, or other similar sounds.  Based on the cleanliness determination using both the sound comparison and the dirt factor analysis, a rental fee 

The closest prior art, Tokatyan, Pre-Grant Publication No. 2018/0330475 A1 teaches a system with a camera that determines a level of cleanliness in a rented or leased vehicle and arranges cleaning when needed.  However, there is no analysis of sounds from a microphone of the car interior that would indicate the possibility of a dirty car based on the types of sounds.      Reiley, et al., Pre-Grant Publication No. 2019/0197325 A1 teaches using a camera to determine cleanliness levels in a vehicle and reward a user discounts for achieving a cleanliness level.  However, there is no analysis of sounds from a microphone of the car interior that would indicate the possibility of a dirty car based on the types of sounds.      Woo, et al., Pre-Grant Publication No. 2021/0003413 A1 teaches cameras in a vehicle and determining at least a threshold level of dirt in the vehicle.  However, there is no analysis of sounds from a microphone of the car interior that would indicate the possibility of a dirty car based on the types of sounds.  Tyson, et al., Pre-Grant Publication No. 2002/0165695 A1 teaches a microphone that receives a machinery sounds, and when the sounds changes to a reference sound the machinery needs attention.  However, there is no analysis of various sounds to determine if they could indicate the needs for cleanliness based on user actions or words associated with those sounds.  Therefore, the claimed invention was found by the examiner to be beyond what any known prior art taught.  
Independent claims 1 and 11 comply with 35 U.S.C. 101.  The claims are eligible under Step 1 of the analysis.  Claims 11 claims a method, or process.  A process is a statutory category for patentability.  Claim 11 claims a system, comprising a CPU, a memory, and a microphone.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.   
Under Step 2A, Prong 1 of the analysis, the claims are directed not to an abstract idea.  The invention uses technical elements such as a microphone to gather sound, a dirt factor element to gather and analyze dirt in the interior of the car, and compares sound to stored 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 2pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682